DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14th, 2022 has been entered.

Response to Arguments
Applicant's arguments filed October 14th, 2022 have been fully considered but they are not fully persuasive. Regarding argument (a) regarding the flow volume loops not being obtained continuously, Milne teaches continuously updating the flow volume loops (Paragraph 0061:  “The graphics module 226 may further be configured to continuously accept data from the various monitoring modules 216-222, the missed breath module 109, and/or from the user interface 210 such that the graphical representations and/or indicators displayed on the display module 204 may be continuously updated and presented in real-time or quasi-real-time to the clinician”).  Regarding the arguments (b) and (c), multiple flow volume loops is taught by another reference (Milne).  Mestha and Anderson method can simply be applied to multiple flow volume loops as taught by prior references simply by repeating the method.  Regarding argument (d), Biondi is used for only teaching the overlaying of volume loop elements, and it would be obvious to one of ordinary skill of the art to apply the simple display modification to the prior references.  An additional citation was added to further clarify the rejection.  Regarding argument (e), in the applicant’s specification (pg. 33), a ‘representative’ flow volume loop is described through averaging the data.  Regarding argument (f), Trotta is teaching the general display method implemented in the claim language.  Not explicitly mentioning flow volume loops does not disqualify the use of a reference for altering general display techniques.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the 35 U.S.C. 103 rejections are maintained.
Regarding the arguments regarding the 35 U.S.C. 101 rejection, the amendments adding further sensor detail do not overcome the rejection.  Data gathering by an impedance sensor is pre-solution activity under step 2A and does not integrate the abstract idea into practical application.  Under step 2B. the impedance probe being placed on the torso is understood to be routine and conventional according to Lionetti (“Impact of Acute Changes of Left Ventricular Contractility on the Transvalvular Impedance: Validation Study by Pressure-Volume Loop Analysis in Healthy Pigs” by Lionetti, 2013).
Regarding the arguments regarding the claim interpretation, the interpretation is maintained.  To overcome the claim interpretation, amending ‘the data acquisition device’ to ‘electrical impedance monitor’, ‘processing device’ to ‘processor’, and ‘display device’ to ‘display’


 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the data acquisition device, processing device, and display device in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The  visualization algorithm lacks description in the specification.  See MPEP § 2161.01 for the requirement for adequate written description for a computer-implemented functional claim limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-19,21-47 and 49-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim.
Claims 1-19,21-47 and 49-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-19,21-47 and 49-56 are all within at least one of the four categories.
Regarding Step 2A (prong 1), the independent claims (1 and 29) recites:
applying a smoothing and curve fitting algorithm to the physiological dataset on a processing device to obtain real-time volume and flow data at a plurality of time instances;
applying a visualization algorithm on the processing device to the volume and flow data to create a series of flow-volume loops based on the volume and flow data.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of applying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The idea of applying smoothing to the data set and creating the flow volume loops can be performed by simply looking at the acquired data values.

Regarding Step 2A (prong 2):
This judicial exception (abstract idea) in claims 1-19,21-47 and 49-56 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining and outputting merely invoke a computer as a tool.
•The data-gathering step (obtaining ) and the data-output step (outputting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining and outputting. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer applying, obtaining, and outputting. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.

Regarding Step 2B:
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Pg. 15, Lines 23-31) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (obtaining and outputting) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith (“Continuous Spirometry:  An Aid to Monitoring Ventilation During Operation” by Bardoczky, 1993, previously cited), which discloses the “With the development of new, microprocessor-based sensor technology, in-line spirometry is incorporated into some monitors, allowing closer evaluation of respiratory physiology” (Pg. 747, Col. 1, Par. 1); as well as (“Impact of Acute Changes of Left Ventricular Contractility on the Transvalvular Impedance: Validation Study by Pressure-Volume Loop Analysis in Healthy Pigs” by Lionetti, 2013), which discloses that impedance sensors placed on the torso are routine and conventional in the art (Pg. 1, Col. 2 – Pg.2, Col. 1).
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  
Claims 2, 4-8, 10-14,16-19, 21-28, 30, 32-36, 38-42, 44-47, and 49-56 are steps that are additional data output that is well understood, routine and conventional (WURC) through additional display metrics, data clarification, or generic computer functions
Claims 3, 9, 15, 31, 37, and 43 are steps that are also abstract through adjusting calculations which can be performed by simply looking at the analyte data.
Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 14, 19, 21-30, 34-37, 42, 47, and 49-56 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 20170100059 A1) in view of Freeman (US 20160367186 A1) and Milne (US 20140012150 A1).
	Regarding claims 1 and 29, Kao teaches a method/system displaying flow-volume loops of a patient and variability of the flow- volume loops across measured breaths, comprising:
a data acquisition device (Paragraph 0027:  “signal processing circuit 200 can include one or more input-output interface device 210”) obtaining a physiological dataset of the patient that acquires data through external impedance probes, wherein the physiological dataset is based on changes in impedance of a torso of the patient (Fig. 2 and Paragraph 0024:  “A signal of a current-voltage sensor array”); 
a processing device (Paragraph 0031:  “signal processing circuit 200”) applies a visualization algorithm to the volume and flow parameters to create a series of flow-volume loops based on the volume and flow data (Paragraph 0031:  “In one embodiment, signal processing circuit 200 can obtain a signal of current-voltage sensor array 100, process the signal and output, e.g., on output device 220 a lung function visualization output form” and Paragraph 0039: “The flow volume loop lung function visualization output form as shown in FIG. 9 in one embodiment is determined and generated by signal processing circuit 200”); and 
a display device (Claim 8:  “the lung function visualization output form is output to a display device”).
	Kao fails to teach a system wherein a processing device applying a smoothing and curve fitting algorithm to the physiological dataset to obtain real-time data and calculate volume and flow parameters at a plurality of time instances, using a series of continuously obtained flow volume loops sequentially, and outputting a plot of the flow-volume loops to aid evaluation of the patient,  diagnosis of the patient, or evaluating the effectiveness of a treatment based on the outputted plot of the series of flow-volume loops obtained sequentially.
	Freeman teaches a processing device (Paragraph 0112:  “the system is controlled by one or more microprocessors (MP)”) applying a smoothing and curve fitting algorithm to the physiological dataset to obtain real-time volume and flow data at a plurality of time instances (Paragraph 0030:  “Digital signal processing allows for the near instantaneous filtering and smoothing of real-time impedance measurements”, Paragraph 0119:  “Signal filter 245 may be a standard high-pass filter (as on FIG. 30), a demodulator (as on FIG. 31), or another signal filter. Synchronous demodulators are often used for detecting bio-impedance changes and stripping out motion artifacts in the signal” and Paragraph 0124:  “Preferably, the MP computes values for respiratory rate (RR), tidal volume (TV) and minute ventilation (MV) as well as, tracks the trends in computed RR, TV, or MV values and performs statistical, factor, or fractal analysis on trends in real-time. The MP may tracks instantaneous and cumulative deviations from predicted adequate values for RR, TV, or MV and computes a respiratory sufficiency index (RSI)”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processing of Kao to include the smoothing a curve fitting taught by Freeman, because the signal processing allows for more accurate data to be used for patient analysis, improving safety (Paragraphs 0020 and 105 of Freeman).
	Milne teaches using a series of continuously obtained (Paragraph 0061:  “The graphics module 226 may further be configured to continuously accept data from the various monitoring modules 216-222, the missed breath module 109, and/or from the user interface 210 such that the graphical representations and/or indicators displayed on the display module 204 may be continuously updated and presented in real-time or quasi-real-time to the clinician”) flow volume loops sequentially (Paragraph 0066:  “The graphical representations may include a waveform, flow curve, pressure-volume loop, flow-volume loop, text symbol, prompt, graphic, light, line, cursor, interactive element, and indicator … The ventilator may store a sequential history of the graphical representations provided … graphical representations may be archived in sequential order based on time”: used by a clinician), 
and outputting a plot of the flow-volume loops to aid evaluation of the patient,  diagnosis of the patient, or evaluating the effectiveness of a treatment based on the outputted plot of the series of flow-volume loops obtained continuously (Paragraph 0061:  “The graphics module 226 may further be configured to continuously accept data from the various monitoring modules 216-222, the missed breath module 109, and/or from the user interface 210 such that the graphical representations and/or indicators displayed on the display module 204 may be continuously updated and presented in real-time or quasi-real-time to the clinician”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow volume loops of Kao to incorporate the sequential/continuous flow volume loops of Milne, because it gives the clinician more options when looking at the data, as well as allows for real time analysis by the clinician (Paragraphs 0061 and 0066 of Milne).

	Regarding claim 2 and 30, Freeman further teaches a system and method further comprising pairing flow volume loops with metrics of tidal volume and respiratory rate (Freeman Paragraph 0124:  “Preferably, the MP computes values for respiratory rate (RR), tidal volume (TV) and minute ventilation (MV) as well as, tracks the trends in computed RR, TV, or MV values and performs statistical, factor, or fractal analysis on trends in real-time”).

	Regarding claim 6 and 34, Freeman further teaches a system and method wherein the data acquisition device, the processing device and the display device are coupled over a distance by a communication network (Freeman Paragraph 0116:  “Those of skill in the art will appreciate that other embodiments of the invention may be practiced in network computing environments with many types of computer system configurations, including personal computers, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like”).

	Regarding claim 7 and 35, Kao further teaches a system and method wherein the physiological dataset is a respiratory dataset (Kao Paragraph 0035:  “a lung function visualization output form can be provided by processing circuit 200 based on a processing of a signal obtained from a spirometer”).
	
Regarding claim 8 and 36, Freeman further teaches a system and method wherein the physiologic dataset is a cardiac dataset (Freeman 0196:  “Preferably the device can measure the following cardiac, pulmonary and other physiology parameters and features: … Stroke Volume (SV), Cardiac Output (CO), Cardiac Index (CI)”).  To adjust for cardiac purposes, the applicant’s specification states that with blood flow, stroke volume and cardiac output of cardiac index can be used, which is what Freeman discloses.

Regarding claim 9 and 37, Freeman further teaches a system and method wherein the smoothing and curve fitting algorithms are one of a moving average algorithm, a digital filter algorithm, and fitting via iterative, error reducing learning algorithm (Freeman Paragraph 0030:  “Digital signal processing allows for the near instantaneous filtering and smoothing of real-time impedance measurements” and Freeman Paragraph 0119:  “Signal filter 245 may be a standard high-pass filter (as on FIG. 30), a demodulator (as on FIG. 31), or another signal filter. Synchronous demodulators are often used for detecting bio-impedance changes and stripping out motion artifacts in the signal”).

Regarding claim 14 and 42, Kao further teaches a method wherein a flow-volume loop is segmented into separate components and each component is analyzed individually (Kao Paragraph 0041:  “The top half of the flow volume loop represents the exhalation portion of the breath cycle, while the bottom half represents the inhalation portion”).

	Regarding claim 19 and 47, Kao further teaches a system and method wherein the flow-volume loops are collected from a nonintubated patient (Kao Paragraph 0035:  “Current-voltage sensor array 100 in one embodiment is non-invasive and may not require any claustrophobia causing element wearable at a facial area of a patient”).

Regarding claim 21 and 49, Freeman further teaches a system and method wherein the flow-volume loops are paired with ongoing volume measurements corrected for patient parameters (Freeman Paragraph 0172: “In one embodiment, the device also provides a percentage comparison against these values within displayed results to further inform the clinician of patient parameters or condition based on standard tables of spirometric data created by Knudsen, Crapo, or others.”).

Regarding claim 22 and 50, Freeman further teaches a system and method wherein the flow-volume loops are paired with ongoing respiratory rate evaluation (Freeman Paragraph 0205:  “Analysis algorithms calculate the volume trace as well as medically relevant information including but not limited to: frequency and time domain plots of the impedance and/or calculated volume traces, respiratory rate, tidal volume, and minute ventilation”).

Regarding claim 23 and 51, Freeman further teaches a system and method wherein the flow-volume loops are paired with ongoing heart rate evaluation (Freeman Paragraph 207:  “In one embodiment, the RSI also includes data from the following: oxygen saturation, TcpO2, TcpCO2, end tidal CO2, sublingual CO2, heart rate, cardiac output, oncotic pressure, skin hydration, body hydration, and BMI”).

Regarding claim 24 and 52, Freeman further teaches a system and method wherein the flow-volume loops are paired with both ongoing volume and ongoing respiratory rate evaluation (Freeman Paragraph 0205:  “Analysis algorithms calculate the volume trace as well as medically relevant information including but not limited to: frequency and time domain plots of the impedance and/or calculated volume traces, respiratory rate, tidal volume, and minute ventilation”).

Regarding claim 25 and 53, Freeman further teaches a system and method wherein the flow-volume loops are paired with both ongoing stroke volume and ongoing heart rate evaluation (Freeman Paragraph 0196:  “Preferably the device can measure the following cardiac, pulmonary and other physiology parameters and features: Heart Rate (HR), baseline impedance, impedance magnitude, Pre-ejection Period (PEP), Left Ventricular Ejection Time (LVET), Systolic Time Ration (STR), Stroke Volume”).

Regarding claim 26 and 54, Freeman further teaches a system and method further comprising classifying the flow-volume loops for analysis, interpretation and display based on respiratory rate and/or volume measurements (Freeman Paragraph 0205:  “Analysis algorithms calculate the volume trace as well as medically relevant information including but not limited to: frequency and time domain plots of the impedance and/or calculated volume traces, respiratory rate, tidal volume, and minute ventilation” and “the algorithms take variability of the above metrics into account and automatically calculate a standardized index of respiratory sufficiency (RSI). This RSI contains information that integrates information from one or more measurements and/or utilizes the range of acceptable values of the following measurements individually and in combination to provide a single number related to respiratory sufficiency or insufficiency”).

Regarding claim 27 and 55, Freeman further teaches a system and method further comprising interpreting the flow-volume loops for diagnosis, response to changes in physiology, response to interventions based on respiratory rate and/or volume measurements (Freeman Paragraph 0249:  “In one embodiment of the device of the invention, the system is used to diagnose various diseases” and Freeman Paragraph 0205:  “the algorithms take variability of the above metrics into account and automatically calculate a standardized index of respiratory sufficiency (RSI). This RSI contains information that integrates information from one or more measurements and/or utilizes the range of acceptable values of the following measurements individually and in combination to provide a single number related to respiratory sufficiency or insufficiency”).

Regarding claim 28 and 56, Freeman further teaches a system and method further comprising triggering at least one of an alarm, an alert, or an annotation in a record if one or more flow-volume loops are outside of predetermined parameters or if one or more flow-volume loops deviate from previous flow-volume loops by predetermined deviation (Freeman Paragraph 0100:  “Preferably, the device monitors continuously or intermittently and maintains alarms to indicate when a respiratory parameter reflects a loss in ventilation or other vital function. The alarm is set based on a respiratory sufficiency index, on minute ventilation, on respiratory rate, on tidal volume, on an inspiratory volume or flow parameter, on an expiratory volume or flow parameter, on variability of respiratory rate, volume, flow or other parameter generated. For example, the alarm goes off if the monitor detects a decrease in either respiratory frequency or depth or minute ventilation associated with hypoventilation or detects an increase in any or all of these parameters that would suggest hyperventilation”).

Claims  3-5, 15, 31-33, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, Freeman, and Milne as applied to claim 1 above, and further in view of Mestha (US 20150073281 A1).
	Regarding claim 3 and 31, Kao, Freeman, and Milne fail to teach a system and method further comprising applying matching algorithms on the processing device to identify normal flow-volume loops and flow-volume loops that indicate likely pathological states or states of altered physiology.
Mestha teaches a system and method further comprising applying matching algorithms on the processing device to identify normal flow-volume loops and flow-volume loops that indicate likely pathological states or states of altered physiology (Paragraph 0061:  “examine the flow-volume loop for changes in a contour thereof to assess the subject's respiratory function. Respiratory function assessment may involve a determination of a restrictive pulmonary disease, an obstructive pulmonary disease, and/or a localization of an airway obstruction” and Paragraph 0062:  “the flow-volume loop is examined by an artificial intelligence algorithm to determine whether an alert condition exists”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow volume loop identification to include the matching algorithm described by Mestha, because the algorithm allows for automated classification for when a patient’s condition could be negatively affected by a disease or another dangerous condition (Paragraph 0062 of Mestha).
	
	Regarding claim 4 and 32, Kao, Freeman, and Milne fail to teach a system and method further comprising tracking and updating flow-volume loops on the processing device to identify response to at least one of treatment, change in activity, change in exercise regimen and therapeutic manipulations.
Mestha teaches a system and method further comprising tracking and updating flow-volume loops on the processing device to identify response to at least one of treatment, change in activity, change in exercise regimen and therapeutic manipulations (Paragraph 0062:  “a database is maintained for a given patient for enabling the medical practitioner to examine an evolution of that patient's pulmonary state. This can prove useful when examining a rate of progression of a particular lung disease”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow volume loop tracking to include the tracking described by Mestha, because it allows for better diagnosis of patient condition for future treatment.

	Regarding claim 5 and 33, Kao, Freeman, and Milne fail to teach a system and method further comprising displaying on the display device at least one indication of the effectiveness of at least one of treatment, change in activity, change in exercise regimen, and therapeutic manipulations. 
Mestha teaches a system and method further comprising displaying on the display device at least one indication of the effectiveness of at least one of treatment, change in activity, change in exercise regimen, and therapeutic manipulations (Paragraph 0062:  “This can prove useful when examining a rate of progression of a particular lung disease”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display to include the display described by Mestha, because it would allow for better diagnosis and treatment of the patient.

	Regarding claim 15 and 43, Kao, Freeman, and Milne fail to teach a system and method wherein an automated, unsupervised algorithm identifies flow-volume loops of interest via matching algorithms.
Mestha teaches a system and method wherein an automated, unsupervised algorithm identifies flow-volume loops of interest via matching algorithms (Paragraph 0061:  “examine the flow-volume loop for changes in a contour thereof to assess the subject's respiratory function. Respiratory function assessment may involve a determination of a restrictive pulmonary disease, an obstructive pulmonary disease, and/or a localization of an airway obstruction” and Paragraph 0062:  “the flow-volume loop is examined by an artificial intelligence algorithm to determine whether an alert condition exists”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Kao, Freeman, and Milne to include the matching algorithm described by Mestha, because it would allow for quicker disease diagnosis.

Claims 16-18 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, Freeman, and Milne as applied to claim 1 above, and further in view of Anderson (WO 2015148169 A1).
	Regarding claim 16 and 44, Kao, Freeman, and Milne fail to teach a system and method further comprising creating a database wherein diagnostic information related to flow-volume loops are continually updated and classified according to clinically relevant respiratory-system related diagnoses.
Anderson teaches a method further comprising creating a database wherein diagnostic information related to flow-volume loops are continually updated and classified according to clinically relevant respiratory-system related diagnoses (Paragraph 0006:  “a flow sensor configured to sense a respiratory flow of the patient” and Paragraph 0049:  “The key 154 is used by other tables in the database to reference a particular breath/row. The test key 156 is a foreign key to a test table (not shown) in the database 128. Using the test key 156, each breath/Vow is associated with a test. The phase 158 associates the breaths/rows of data for each patient and each test, including data associated with the flow/volume loop, with the appropriate phase (e.g., rest, exercise, or recovery) for use in feature extraction and classification”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kao, Freeman, and Milne to incorporate the teachings of Anderson, because a database updated with new patient information would allow for quicker and more accurate diagnosis through use of feature extraction (Paragraph 0049 of Anderson).

Regarding claim 17 and 45, Kao, Freeman, and Milne fail to teach a system and method further comprising creating a database wherein diagnostic information related to flow-volume loops are continually updated and classified according to clinically relevant cardiac-system related diagnoses.
Anderson teaches a method further comprising creating a database wherein diagnostic information related to flow-volume loops are continually updated and classified according to clinically relevant cardiac-system related diagnoses (Paragraph 0092:  “Additionally, in some embodiments, the heart silo is split into systolic heart disease and diastolic heart disease” and Paragraph 0049:  “The key 154 is used by other tables in the database to reference a particular breath/row. The test key 156 is a foreign key to a test table (not shown) in the database 128. Using the test key 156, each breath/Vow is associated with a test. The phase 158 associates the breaths/rows of data for each patient and each test, including data associated with the flow/volume loop, with the appropriate phase (e.g., rest, exercise, or recovery) for use in feature extraction and classification”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kao, Freeman, and Milne to incorporate the teachings of Anderson, because a database updated with new patient information would allow for quicker and more accurate diagnosis.

Regarding claim 18 and 46, Kao, Freeman, and Milne fail to teach a system and method further comprising creating a flow-volume template to facilitate algorithmic identification of continuously generated flow-volume loops that match or fall outside the template.
Anderson teaches a method further comprising creating a flow-volume template to facilitate algorithmic identification of continuously generated flow-volume loops that match or fall outside the template (Paragraph 0049:  “The key 154 is used by other tables in the database to reference a particular breath/row. The test key 156 is a foreign key to a test table (not shown) in the database 128. Using the test key 156, each breath/Vow is associated with a test. The phase 158 associates the breaths/rows of data for each patient and each test, including data associated with the flow/volume loop, with the appropriate phase (e.g., rest, exercise, or recovery) for use in feature extraction and classification”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kao, Freeman, and Milne to incorporate the template teachings of Anderson, because it would allow for quicker classification of flow volume loops leading to 

Claims 10 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, Freeman, and Milne as applied to claim 1 above, and further in view of Biondi (US 20010004893 A1).
Regarding claim 10, Kao, Freeman, and Milne fail to teach a system and method wherein multiple flow-volume loops are overlaid on the displayed device.
Biondi teaches a system and method wherein multiple flow-volume loops are overlaid on the displayed device (Paragraph 0052:  “display screen normally includes a flow-volume loop 78” and Paragraph 0131:  “The ability to overlay data from previous epochs informs the clinician as to whether the patient is progressing, or whether the intervention is working as expected”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of display of Kao, Freeman, and Milne to include the display teachings of Biondi, because overlapping of elements allows for easier comparison and could improve diagnosis though user control and determining patient progression (Paragraph 0052 and 0131 of Biondi).

Claims 11 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, Freeman, Milne, and Biondi as applied to claim 10 above, and further in view of Eriksen (US 20100222693 A1).
Regarding claims 11 and 39, Kao, Freeman, Milne, and Biondi fail to teach of a system and method wherein the overlaid loops are integrated into a representative loop.
Eriksen teaches a system and method wherein the overlaid loops are integrated into a representative loop (Paragraph 0042:  “In some cases, the flow data and the volume data on which the flow/volume loop 35 is based can include average flow data and average volume data from multiple patient breathing cycles”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method Kao, Freeman, Milne and Biondi to include the combination of flow data of Eriksen, because it allows for a comprehensive view of patient’s condition for diagnosis (Paragraph 0042 of Eriksen).

Claims 12-13 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, Freeman, and Milne as applied to claim 1 above, and further in view of Trotta (US 20120221971 A1).
Regarding claim 12 and 40, Kao teaches graphing flow volume loops (Paragraph 0031:  “In one embodiment, signal processing circuit 200 can obtain a signal of current-voltage sensor array 100, process the signal and output, e.g., on output device 220 a lung function visualization output form” and Paragraph 0039: “The flow volume loop lung function visualization output form as shown in FIG. 9 in one embodiment is determined and generated by signal processing circuit 200”).
Kao, Freeman, and Milne fail to teach a system and method wherein multiple flow-volume loops are graphed adjacently to display differences between the flow-volume loops.
Trotta teaches a system and method wherein multiple graphical elements are graphed adjacently to display differences between the graphical elements (Paragraph 0016:  “In one embodiment, graphical elements associated with media titles may be presented based on a structural formation”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system and method of Kao, Freeman, and Milne to incorporate the display teachings of Trotta, because it allows for easier visualization and comparison for diagnosis, as well as further customization options (Paragraph 0016 of Trotta).

Regarding claim 13 and 41, Kao, Freeman, and Milne fail to teach a system and method wherein the adjacently graphed flow-volume loops are displayed in a spiral configuration.
Trotta teaches a method wherein the adjacently graphed flow-volume loops are displayed in a spiral configuration (Paragraph 0017:  “Display of the graphical elements may include displaying first a graphical element with a first position of a spiral formation, and one or more additional graphical elements along the spiral formation following presentation of the first graphical element”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 December 2022